UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 10, 2011 (November 1, 2011) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On November 1, 2011, the District Court of Oklahoma County, Oklahoma entered a Preliminary Approval and Scheduling Order (the “Order”) in Louisiana Municipal Police Employees’ Retirement System v. Chesapeake Energy Corporation, Case No. CJ-2009-2870 and In re Chesapeake Shareholder Derivative Litigation, Case No. CJ-2009-3983 (the “Litigation”). The Order preliminarily approved settlement of the Litigationin accordance with the Stipulation and Agreement of Settlement filed November 1, 2011 and approved distribution of the Summary Notice of Settlement, attached as Exhibit 99.1 to this Current Report.The hearing date to consider final approval of the settlement is set for January 30, 2012. The settlement, if approved by the court, will not have a material effect on Chesapeake Energy Corporation'sconsolidated financial position, results of operations or cash flows, and the litigation will be dismissed with prejudice against all defendants. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Exhibit Index" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:November 10, 2011 EXHIBIT INDEX Exhibit No. Document Description Summary Notice of Settlement dated November 1, 2011
